Beed, J.,
delivered the opinion of the court.
Bertha Lawson was convicted of keeping intoxicating liquors for sale contrary to an ordinance of the city of Gulfport. When her house was searched, a box was found under the floor, fastened between the sleepers. It was in the comer of her room in front of a washstand. A small opening was cut through the floor to give access to the box, and this place was covered by a rug. Nine or ten half pints of whisky were found in the box. There were empty beer and whisky bottles about the place. A number of people had been seen going to and coming from Bertha’s house, both during the day and in the night. They would go in at the. front and out at the back into an alley. Some were seen to drink from bottles of whisky taken out of their pockets, in the alley, immediately after leaving her house.
Appellant’s explanation that she had this concealed storing place for intoxicating liquors in her room for the *536purpose of keeping the whisky, which she said belonged to a man who was away, she did not know where, hid from her friends and visitors, did not explain to the jury, and does not explain to us. The jury had ample evidence to warrant their verdict. It is made unlawful by statute for any person' to have in possession any intoxicating liquors with the intention or for the purpose of selling the same in violation of the law. There is no testimony of a specific sale. The facts and circumstances, however, amount to amply sufficient proof to sustain the conclusion of the jury that the appellant had this whisky in her possession for the purpose of selling it.

Affirmed.